Citation Nr: 9928430	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 484	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUE

The propriety of the initial rating assigned for the service-
connected ulcerative colitis, to include residuals of 
proctocolectomy and ileostomy, currently evaluated as 10 
percent disabling.




ATTORNEY FOR THE BOARD

Scott Craven






INTRODUCTION

The veteran had active military service from December 1984 to 
June 1997.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1997 decision of the RO.  

The veteran was scheduled for a personal hearing at the RO in 
June 1998; however, she failed to report to the hearing.  

The veteran claims that she is entitled to service connection 
for hemorrhoids; however, this claim has not been developed 
for appellate review and is referred to the RO for 
appropriate action.  



REMAND

The veteran contends, in essence, that her service-connected 
ulcerative colitis, including the residuals of 
proctocolectomy and ileostomy, is severe enough to warrant a 
higher rating.  

The service medical records show that, in January 1997, a 
Medical Evaluation Board reported that, in August 1996, the 
veteran had undergone a total proctocolectomy with an ileal J 
pouch to anal anastomosis for colitis.  A diverting ileostomy 
was also reported to have been performed and, in October 
1996, a second operation was performed to close the 
ileostomy.  She was reported to be having slightly more than 
the average of six to seven bowel movements per 24 hours 
following this type of procedure.  She was reported to have 
normal liver function studies and a persistent anemia.  The 
veteran was diagnosed with chronic diarrhea, status post 
proctocolectomy for ulcerative colitis.  

On VA examination in August 1997, the veteran was diagnosed 
with ulcerative colitis, with symptoms resolved after total 
proctocolectomy, with installation of a temporary ileostomy.  
She was reported to be defecating rectally through a surgical 
pouch and to remain mostly asymptomatic.  It is unclear if 
the examiner had access to the veteran's claims folder for 
review prior to the examination.  

The veteran's claim of entitlement to a higher rating for the 
service-connected ulcerative colitis, including the residuals 
of proctocolectomy and ileostomy, is well grounded in that it 
is not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  VA therefore has a duty to assist her in 
developing the facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  In addition, the Board notes that the 
examination will provide an opportunity to evaluate the 
severity of any service-connected rectal disability.  

The Board also notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted for the veteran's service-
connected ulcerative colitis, including the residuals of 
proctocolectomy and ileostomy.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
the service-connected ulcerative colitis, 
including the residuals of 
proctocolectomy and ileostomy, since June 
1997.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
ulcerative colitis, including the 
residuals of proctocolectomy and 
ileostomy.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests 
must be performed.  The examiner should 
comment as to the severity and frequency 
of exacerbations and whether the veteran 
has malnutrition, anemia, general 
debility or liver abscess.  The examiner 
should also comment as to the severity of 
the symptomatology in regard to the 
resection of the veteran's large 
intestine and rectum.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
also consider whether a staged rating is 
applicable, consistent with the Court's 
decision in Fenderson v. West.  If any 
action taken remains adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


